         Case 1:20-cv-00595-DLF Document 9 Filed 04/06/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


TERESA MATTHEWS, et al.,

       Plaintiffs,

v.                                               Civil Action No. 20-0595 (DLF)

DISTRICT OF COLUMBIA, et al.,

      Defendants.


       DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

      Defendants the District of Columbia and Mayor Muriel Bowser (collectively,

the District) move to dismiss plaintiffs’ Complaint. Fed. R. Civ. P. 12(b)(1); 12(b)(6).

Plaintiffs Reginald and Teresa Matthews allege that the District improperly

designated the area of Route 295 near Pennsylvania Avenue, S.E., as a work zone, or

alternatively failed to post the required signs, and thus unlawfully ticketed drivers

and imposed doubled civil fines for speed violations captured by a traffic camera at

that location.

      As set forth in the accompanying memorandum of points and authorities,

plaintiffs lack standing to seek injunctive or declaratory relief, and plaintiff Reginald

Matthews lacks standing to bring any claims because he has suffered no injury.

Further, plaintiffs fail to state claims for unjust enrichment (Count I) and money had

and received (Count II), and fail to allege violations of the Excessive Fines Clause

(Count III) or substantive due process (Count IV). As a result, plaintiffs cannot

establish municipal liability under 42 U.S.C. § 1983. Even if the Court disagrees,
         Case 1:20-cv-00595-DLF Document 9 Filed 04/06/20 Page 2 of 2




plaintiff Teresa Matthews’s claims are still subject to dismissal because they are

barred by res judicata or, alternatively, collateral estoppel. If any claims survive,

defendant Mayor Bowser should be dismissed from this case. A proposed order is

attached.

Dated: April 6, 2020.           Respectfully submitted,

                                KARL A. RACINE
                                Attorney General for the District of Columbia

                                TONI MICHELLE JACKSON
                                Deputy Attorney General
                                Public Interest Division

                                /s/ Fernando Amarillas
                                FERNANDO AMARILLAS [974858]
                                Chief, Equity Section

                                /s/ Honey Morton
                                HONEY MORTON [1019878]
                                BRENDAN HEATH [1619960]
                                SHANI C. BROWN [1617726]
                                Assistant Attorneys General
                                441 Fourth Street, N.W., Suite 630 South
                                Washington, D.C. 20001
                                Phone: (202) 724-6591
                                Fax: (202) 741-5908
                                honey.morton@dc.gov

                                Counsel for Defendants




                                         2
